Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 6-12, 24-28 is pending.
	Upon careful consideration and in view of the decision of the pre-appeal, it has been determine to reopen prosecution. Therefore, the presently presented rejection is a non-final rejection.

Action Summary

Claims 1, 4, 6-12 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al (WO2012/087443 published 06/28/2012) and Donello (U.S. Publication 2012/0328670)  Bershad et al (WO2000/047211 published 08/17/2000) and Jackson (WO2012/061630 published 05/10/2012) all are of record withdrawn. 
Claims 1, 6-12, 24-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787 is maintained.
Claims 1, 6-12, 24-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895 is maintained.

.


Response to Arguments
	Argument with regards to Donello, Bershad and Jackson are moot since none of these art is used in the presently rejection.

	Applicants argue that no where in the cited art discloses or suggestion of a tazarotene oil-in-water emulsion or consisting essentially of as recited in instant claim 28.  And that Angel teaches halobetasol and not tazarotene. This argument has been fully considered but has not been found persuasive.  Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of water within each, both are oil-in-water compositions).  Angel teach the efficacy of the dicarboxylic acid ester (DCAE) 

	Applicants argue that Angel is drawn to a corticosteroid composition whereas the instant claims are drawn to tazarotene composition. This argument has been fully considered but has not been found persuasive.  Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each 
	
Applicant argue that obvious double patenting rejection over the issue is not what the applications may or may not recite, but whether the instant claims would have been obvious from the claims of the '787 patent. The claims of the '787 patent are specifically directed towards a method of treating psoriasis (not acne as alleged) employing a composition comprising tazarotene and halobetasol propionate as combined active agents.  While it is true that the ‘787 patent is treat psoriasis  and the instant application is treating acne; however, both are skin disease and are treated with the very same active agent (e.g. tazarotenic acid).  Therefore, both the instant application and the ‘787 patent possess overlapping scopes of inventions.
Applicant argue that obvious double patenting rejection over the issue is not what the applications may or may not recite, but whether the instant claims would have been obvious from the claims of the '895 patent. The claims of the '895 patent are specifically directed towards a method of treating psoriasis (not acne as alleged) employing a composition comprising tazarotene and halobetasol propionate as combined active agents.  While it is true that the ‘895 patent is treat psoriasis  and the instant application is treating acne; however, both are skin disease and are treated with the very same active agent (e.g. tazarotenic acid).  Therefore, both the instant application and the ‘787 patent possess overlapping scopes of inventions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaorac (Highlights of Prescribing Information, LABEL (fda.gov), 12/2013) and Angel et al (WO2012/087443 published 06/28/2012) of record. 

Tazaorac teaches (tazarotene) Cream, 0.05% and 0.1% is for topical use and contains the active ingredient, tazarotene. Each gram of TAZORAC® Cream, 0.05% and 0.1% contains 0.5 and 1 mg of tazarotene, respectively in a white cream base to treat psoriasis and acne.  Tazarotene is a member of the acetylenic class of retinoids.  Tazorac teaches that the cream contains the following inactive ingredients:  benzyl alcohol 1%; carbomer 1342 (type A); carbomer homopolymer type B; edetate disodium; medium chain triglycerides; mineral oil; purified water; sodium hydroxide; sodium thiosulfate; and sorbitan monooleate (in which this formulation is a oil-in-water formulation, it is noted that the difference between a lotion and cream is the amount of water within each, both are oil-in-water compositions).  (11, under Description).

Angel teach the efficacy of the dicarboxylic acid ester (DCAE) diethyl sebacate and light mineral oil based formulation for enhancing the solubility, chemical stability and penetration properties, Oil-in-water cream and lotion emulsions are encompassed within the teachings of Angel (page 19).  Angel teaches that the concentration of the esters in the liquid oil component is at least 30% of the concentration of the liquid oil component (claim 10).  Angel teaches that the dicarboxylic acid ester is diethyl sebacate in a concentration of 2.10 % ( example 4 and claim 16).  Angel teaches sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60% (table 4).  Angel teaches a pH of 4.0 – 6.0 (table 4).  Angel exemplify a 0.01 %wt. a formulation comprising the dermatological carrier of light mineral oil and diethyl sebecate (page 20). Regarding the limitation of claims 1, 8, 31-32, Angel teaches the claimed amounts of diethyl sebecate (2.97% wt.), the claimed amount of light mineral oil (8.03% wt.), the claimed amount of carbomer copolymer type B (Pemulen TR-1 0.40% wt.; see Table 3, page 20 of instant specification defines Pemulen TR-1 as a carbomer copolymer type B) and claimed amount of carbomer homopolymer type A found within the instant claims (carbopol 981, 0.6% wt., see Table 3, page 20 of instant specification defines carbomer 981 as a carbomer homopolymer type A). 

	It would have been obvious to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben to the oil-in-water cream of tazarotene of Tazaorac in view of Angel.  One would have been motivated to employ diethyl sebacate, sorbitol solution, methyl and propyl paraben because it is known that topically administered in a diethyl sebacate, sorbitol solution, methyl and propyl paraben are useful for enhancing the solubility, chemical stability and penetration properties as disclosed by Angel with a reasonable expectation of success absence evidence to the contrary.
	One of ordinary skill in the art of preparing a topical lotion and cream emulsions for treating a skin disorder consisting of tazarotene would have found it prima facie obvious to administer the concentration of tazarotene in the emulsion of Tazaorac in order to arrive at the instantly claimed emulsion. Tazaorac teaches the concentration of tazaotene of 0.05% and 0.1% contains 0.5 and 1 mg. 	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 	With regards to the of concentrations of sorbitol solution, 70% at a concentration of 10.7%, methyl paraben at a concentration of 0.17% and propyl paraben at a concentration of 0.03%, mineral oil at a concentration of 9.70%, sorbitan monooleat at a concentration of 0.10%, edetate disodium, dihydrate at a concentration of 0.05%, Carbopol at a concentration of 0.60% as disclosed by Angel.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With regards the limitation “wherein the tazarotene or tazarotenic acid salt is dissolved in a liquid oil component of the emulsion”, since it is known in the art that the composition is in an oil-in-water emulsion as disclose by Angel, it would have been obvious that in order to obtain the oil-in-water emulsion, the active agent would have been dissolved in an oil.  Furthermore, the instant claims are drawn to a method of treating acne not a method of preparing said composition. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-12, 24-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,787. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘787 patent is that the ‘787 also recites halobetasol, however the instant claims do not preclude a combination therapy to treat acne.  Thus, the instant application and the ‘787 patent possess significant overlapping scopes of invention.
Claims 1, 6-12, 24-28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,251,895. Although the claims at issue are not identical, they are not patentably distinct from each other because both application recite the administration of tazarotene to treat acne.  The difference between the instant application and the ‘895 patent is that the ‘895 also recites halobetasol, however the instant claims do not preclude a combination therapy .

Claims 1, 6-12, 24-28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-40 of copending Application No. 16/179,561. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘561 application recite a composition (tazarotene) for the treatment of acne.  Taken that both applications disclose the same compound (tazarotene) to treat acne, one of ordinary skills in the art would recognize that both application possess significant overlapping scopes of invention with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1, 6-12, 24-28 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627